DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/21/208 and 8/4/2022 are being considered by the examiner.
Status of Claims
This office action is in response to “Claims filed on 6/18/2022”. Applicant's amendments of claims 1, 6 and 8; cancellation of claims 2, 5 and 9 with the same reply have been entered by the Examiner. Upon entry of the amendments, claims 1, 3-4, 6-8, 10-13 are pending wherein claim 1 is independent. Claims 14-20 are withdrawn from consideration.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
 Claims 14-20 are cancelled.
This application is in condition for allowance except for the presence of claims 14-20 directed to a method, non-elected without traverse.  Accordingly, claims 14-20 have been cancelled.
Allowable Subject Matter
Claims 1, 3-4, 6-8, 10-13 are allowed.
The following is an examiner’s statement of reasons for allowance:
 With respect to claim 1, the primary reason for allowance is that the prior art of record either singularly or in combination fails to teach or suggest the limitation “a diffusion barrier layer pattern disposed between the gate electrode layer and the
ferroelectric layer pattern, the diffusion barrier layer pattern being a migration barrier of an oxygen in the ferroelectric layer pattern and a metal in the gate electrode layer; and
an insulation pattern disposed between the gate electrode layer and the non-ferroelectric layer pattern, wherein the diffusion barrier layer pattern and the insulation pattern are alternately disposed along the sidewall surface of the trench pattern, and wherein the diffusion barrier layer pattern having a crystalline structure contacts the
ferroelectric layer pattern, and the insulation pattern having an amorphous structure contacts the non-ferroelectric layer pattern.” as recited in claim 1 in combination with the remaining features.
Dependent claims 3-4, 6-8, 10-13 are allowed based on the virtue of their dependencies. 
The most relevant prior art references, Ramaswamy et al (US 2014/0138753 A1), Dimmler et al (US 2004/0057274 A1) and Tsai (US 2019/0019875 A1 substantially teach the limitations of the claim 1, with the exception of the limitations described in the preceding paragraph. None of these references teach that the diffusion barrier layer and the insulation pattern are arranged alternately between the gate electrode and the dielectric layer so that the diffusion barrier layer pattern having a crystalline structure contacts the ferroelectric layer pattern, and the insulation pattern having an amorphous structure contacts the non-ferroelectric layer pattern.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NISHATH YASMEEN whose telephone number is (571)270-7564. The examiner can normally be reached Mon-Fri 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NISHATH YASMEEN/Primary Examiner, Art Unit 2811